DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 02/09/2022. The examiner acknowledges the amendments to claim 11. Claims 12-49 are cancelled. Claims 52-53 are new. Claims 11 and 50-53 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 5, filed 02/09/2022, with respect to the rejection(s) of claim(s) 11 under USC 102 and claims 50-51 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 8080064 B2 to Dietz, et al. (cited by Applicant, hereinafter Dietz).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 52 recites the limitation "the housing." There is insufficient antecedent basis for this limitation in the claim.
Claim 53 is rejected for depending from the indefinite subject matter of claim 52.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 11 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US 8080064 B2 to Dietz, et al. (cited by Applicant, hereinafter Dietz) in view of US 8176922 B2 to Sherman, et al. (cited in previous Office Action, hereinafter Sherman) and US 8244368 B2 to Sherman (cited by applicant, hereinafter Sherman II).
Regarding claim 11, Dietz teaches a method [col 7, ln 46-56] comprising:
Forming a cavity (artificially formed cavity is shown in Fig 5) in a tibia (94) of a living subject [col 7, ln 4-18]; and
Inserting at least a portion (22, 36, and 38) of a prosthesis into the cavity to thereby implant the prosthesis in the tibia [col 7, ln 4-18] (Fig 5), the prosthesis including an implantable reporting processor (comprising wireless communication device 70) enclosed in a casing (within internal chamber 34 of stem 22) [col 5, ln 24 - col 6, ln 2] (Fig 3-4), the implantable reporting processor having:
electronic circuitry (comprising a power source circuit) [col 5, ln 47 – col 6, ln 2] (Fig 4); and 
an antenna (antenna wire 66) [col 5, ln 36-46] (Fig 3), the antenna being covered and protected by a radome (stem extension 36) ([col 4, ln 64 – col 5, ln 23], stem extension 36 functions as a radome because it is configured to be tuned to desired operating frequencies for antenna wire 66 disposed therein in passageway 62) (Fig 3), the radome being part of the casing ([col 4, ln 64 – col 5, ln 23], casing of stem extension 36 functions as a radome because it is configured to be tuned to desired operating frequencies for antenna wire 66 disposed therein in 
where the radome is a first part of the prosthesis that is inserted into the cavity when the prosthesis is implanted in the tibia [col 7, ln 4-18] (Fig 5).
However, Dietz does not teach a battery coupled to the electronic circuitry; and
the radome comprises a plastic material that allows radio- frequency (RF) signals to propagate through the radome.
Sherman teaches a battery (68) coupled to electronic circuitry (RF transceiver 60 and processor 64) [col 7, ln 27-56] (Fig 2B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dietz to have a specific power source of a battery coupled to its electronic power source circuitry, because doing so would have the predictable result of continuously supplying power to the electronic components of the implant, as recognized by Sherman [col 7, ln 27-56].
Sherman II teaches a radome (sleeve 78) comprises a plastic material that allows radio- frequency (RF) signals to propagate through the radome (to secondary coil 16) [col 6, ln 28-51; col 7, 6-24] (Fig 9).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to substitute the material of Dietz’s stem extension 36 with the plastic of Sherman II’s sleeve (78), because doing so would have the predictable result of protecting the 

Regarding claim 52, Dietz in view of Sherman and Sherman II teach the limitations of claim 11, and Dietz further teaches coupling the housing (comprising stem 22 comprising internal chamber 34) of the implantable reporting processor (comprising wireless communication device 70) to a tibial tray (12) to thereby provide the prosthesis [col 4, ln 34-45; col 5, ln 24-35] (Fig 2 and 3).

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Sherman and Sherman II as applied to claim 11 above, and further in view of US 20100331932 A1 to Stevenson, et al. (cited in previous Office Action, hereinafter Stevenson).
Regarding claim 50, Dietz in view of Sherman and Sherman II teach all the limitations of claim 11, however they do not teach configuring the electronic circuitry such that the battery has a projected lifetime of at least one year.
Stevenson teaches configuring electronic circuitry such that the battery has a projected lifetime of at least one year ([0007], processing circuitry can be programmed with settings such that a battery may last for up to 10 years).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dietz in view of Sherman and Sherman II to configure the electronic circuitry such that the battery has a projected lifetime of at least one year based on the teachings of Stevenson, because doing so would enable a power source to last up to 10 years without needing to change it during that time, as recognized by Stevenson [0007].

Regarding claim 51, Dietz in view of Sherman and Sherman II teaches all the limitations of claim 11, however they do not teach configuring the electronic circuitry such that the battery has a projected lifetime of at least ten years.
Stevenson teaches configuring electronic circuitry such that the battery has a projected lifetime of at least ten years ([0007], processing circuitry can be programmed with settings such that a battery may last for up to 10 years).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dietz in view of Sherman and Sherman II to configure the electronic circuitry such that the battery has a projected lifetime of at least ten years based on the teachings of Stevenson, because doing so would enable a power source to last up to 10 years without needing to change it during that time, as recognized by Stevenson [0007].

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Sherman and Sherman II as applied to claim 52 above, and further in view of US 20090149964 A1 to May, et al. (hereinafter May).
Regarding claim 53, Dietz in view of Sherman and Sherman II teach the limitations of claim 52, however they do not teach using a set screw to couple the housing of the implantable reporting processor to the tibial tray.
May teaches using a set screw (252) to couple a structure similar the housing of the implantable reporting processor (stem 20) to a tibial tray (216) [0097] (Fig 14).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dietz in view of Sherman and Sherman II to substitute the integral .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120323333 A1 is mentioned because it discloses using a set screw to couple a stem to a tibial tray.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791